DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments 
Applicant’s arguments and amendments submitted 12/3/21 have been fully and carefully considered and are found persuasive.
The claim rejections under 35 USC 112(b) are withdrawn in light of applicant’s amendments and arguments on 12/3/21.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for allowability:
Considering claim 1 and its dependents the prior art does not teach or fairly suggest a solar distillation system comprising: at least one solar panel configured to reflect sunlight; a distillation tube adjacent said at least one solar panel and configured to receive brine to be processed into fresh water, with the brine flowing through said distillation tube and being heated by the reflected sunlight; a first supplemental distillation unit connected to a first end of said distillation tube and having a first curved surface perpendicular to said distillation tube to receive the reflected sunlight, and comprising a first plurality of sprayers configured to spray brine onto the first curved surface to be further processed into fresh water; and a second supplemental distillation unit connected to a second end of said distillation tube and having a second curved surface perpendicular to said distillation tube to receive the reflected sunlight, and comprising a second plurality of sprayers configured to spray brine onto the second curved surface to be further processed into fresh water.
Considering claim 12 and its dependents the prior art does not teach or fairly suggest a method for operating a solar distillation system comprising: reflecting sunlight onto a distillation tube configured to receive brine to be processed into fresh water, with the brine flowing through the distillation tube and being heated by the reflected sunlight; reflecting sunlight onto a first curved surface of a first supplemental distillation unit connected to a first end of the distillation tube, with the first curved surface being perpendicular to the distillation tube, and with the first supplemental distillation unit comprising a first plurality of sprayers to spray brine onto the first curved surface to be further processed into fresh water; and reflecting sunlight onto a second curved surface of a second supplemental distillation unit connected to a second end of the distillation tube, with the second curved surface being perpendicular to the distillation tube, and with the second supplemental distillation unit comprising a second plurality of sprayers to spray brine onto the second curved surface to be further processed into fresh water.
Polk Jr et al (US 2015/0329378) is regarded as the closest relevant prior art, Polk teaches D and D teaches a solar distillation system ("multi-effect solar distillation system 320" para [0060]; system 320, Fig 10) comprising:  at least one solar panel configured to reflect sunlight ("a plurality of solar panels 440(1 )-440(n)" para [0060]; Fig 10); a distillation tube adjacent said at least one solar panel (a distillation tube 336, Fig 10) and configured to receive brine to be processed into fresh water ("The distillation tube may extend through the plurality of receivers from the last receiver to the first receiver. As the water vapor travels through the distillation tube the water vapor changes to a liquid, with the liquid being the purified process water." para [0011]; "The distillation tube 336 is in contact with the HTF circulating within each receiver" para [0066]; "The multi-effect solar distillation system 320 may include a vacuum pump or system 372 coupled to the distillation tube 336 to provide direction to the flow of the water vapor" para (00671), with the brine flowing through said distillation tube and being heated by the reflected sunlight ("The plurality of receivers may comprise at least a first receiver and a last 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603.  The examiner can normally be reached on Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/JONATHAN MILLER/Primary Examiner, Art Unit 1772